Citation Nr: 0216827	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  01-07 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served essentially on continuous active duty 
from April 1942 to July 1962, and from June 1966 to May 
1969.  He died in April 1999.  The appellant is the 
veteran's widow.

The appeal comes before the Board of Veterans' Appeals 
(Board) from September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 

The Board notes that the appellant at a Board hearing 
conducted at the RO in February 2002 addressed the issue of 
entitlement to accrued benefits.  While a claim for 
dependency and indemnity compensation (DIC) is to be 
considered a claim for death pension and accrued benefits, a 
claim for accrued benefits must be filed within one year of 
the date of death.  38 U.S.C.A. § 5121(c) (West 1991); 
38 C.F.R. § 3.1000(c) (2002).  In this case, however, the 
appellant's claim for DIC benefits, which is the source of 
her cause of death claim, was not filed until July 2000, 
more than one year after the April 1999 date of the 
veteran's death.  Hence there is no timely claim for accrued 
benefits to be referred to the RO for consideration.




FINDINGS OF FACT

1.  All evidence needed for an equitable decision of the 
issue on appeal has been obtained.

2.  The veteran died in April 1999.  Service connection was 
then in effect for psoriasis, rated 30 percent disabling; 
traumatic arthritis of the lumbar spine, rated 20 percent 
disabling; tinnitus with high frequency hearing loss, rated 
10 percent disabling; and a left varicocele, rated 10 
percent disabling.

3.  The veteran's certificate of death lists the cause of 
death as emphysema, with congestive heart failure listed as 
a significant condition contributing to death but not 
related to the underlying cause of death.  

4.  The preponderance of the evidence is against finding 
that the cause of the veteran's death or a significant 
condition contributing to death was incurred or aggravated 
during his active duty service, or that it developed during 
any applicable post-service presumptive period.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established. 38 U.S.C.A. §§ 1310, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 
3.312, 3.326 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a change in 
the law during the pendency of the appellant's claim. The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits. This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations codifying the law are found, in pertinent part, 
at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA and the 
implementing regulations are liberalizing and are therefore 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to 
notify the claimant of any information, and any medical or 
lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant which of the 
evidence is to be provided by the claimant and which VA will 
attempt to obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the VCAA or the implementing regulations.  The appellant was 
afforded notice of the provisions of the VCAA by a letter 
sent in September 2002, but she did not respond.  The claim 
was properly developed, with VA and private records 
pertaining to the veteran being associated with the claims 
folder.  These records include his death certificate and 
records of his February 1998 hospitalization.  

Prior to his death the veteran had an appeal pending before 
the Board, of entitlement to service connection for 
respiratory disorders, and those claim were the subject of 
Board remands in August 1995 and August 1998, with pertinent 
records requested and thereafter obtained .  The appellant 
was afforded adequate notice of all these records and their 
consideration in her claim.  She was also notified that the 
RO found that the preponderance of the evidence was against 
her claim in a June 2001 statement of the case.  The 
appellant was also informed, by the September 2002 letter, 
of what evidence would be necessary to establish entitlement 
to service connection for the cause of the veteran's death. 

The appellant has not identified any additional evidence in 
support of her claim.  Remanding to afford the RO an 
opportunity to document their consideration of the claim in 
light of the implementing regulations would serve to further 
delay resolution of the claim with no benefit flowing to the 
appellant.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).

The statement of the case and the Board's September 2002 
letter to the appellant provided notice to the appellant of 
what all the evidence of record revealed.  These documents 
also provided notice why this evidence was insufficient to 
award service connection for the cause of death, as well as 
notice that the appellant could still submit supporting 
evidence.  Thus, the appellant has been provided notice of 
what VA was doing to develop the claim, notice of what she 
could do to help her claim, and notice of how her claim was 
still deficient.  Because no additional evidence has been 
identified by the appellant as being available but absent 
from the record, the Board finds that any failure on the 
part of VA to further notify the appellant what evidence 
would be secured by VA and what evidence would be secured by 
the appellant is harmless. Cf. Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The veteran's death certificate reports that he died in 
April 1999.  The immediate cause of death was determined to 
be emphysema, with congestive heart failure contributing to 
death but not related to the cause of death.  An autopsy was 
not performed.  

Records from a February 1998 VA hospitalization noted an 
exacerbation of chronic obstructive pulmonary disease 
(COPD).  A history of congestive heart failure was noted.  
End stage COPD was diagnosed in September 1998.

Service connection can be granted for any disability 
resulting from disease or injury incurred in or aggravated 
during active military service in wartime or peacetime. 
38 U.S.C.A §§ 1110, 1131 (West 1991 & Supp 2002). 

To establish service connection for the cause of a veteran's 
death, the evidence must establish that a service-connected 
disease or injury either caused or contributed substantially 
or materially to cause death. 38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312. 

In some circumstances, a disease associated with exposure to 
certain herbicide agents (generally, "Agent Orange") will be 
presumed to have been incurred in service even though there 
is no evidence of that disease during the period of service 
at issue. 38 U.S.C.A. § 1116(a) (West Supp 2002); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  A veteran who served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to Agent Orange during that service.  
38 U.S.C.A. § 1116(f).

Pertinent diseases that have been associated with Agent 
Orange exposure include respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea).  38 C.F.R. § 3.309(e).

During the veteran's lifetime he was service-connected for 
psoriasis, rated 30 percent disabling, traumatic arthritis 
of the lumbar spine, rated 20 percent disabling, tinnitus 
with high frequency hearing loss, rated 10 percent 
disabling, and a left varicocele, rated 10 percent 
disabling.  There is no indication in the medical record 
that any of these service-connected disorders were causally 
related to the cause of the veteran's death or otherwise 
hastened the onset of death.  

The veteran separated from his last period of service in May 
1969.  An April 1969 clinical evaluation prior to discharge 
revealed normal lungs, and a normal chest.  Chest x-ray 
studies were negative for any abnormality.  The service 
medical records are specifically negative for evidence of 
emphysema and/or congestive heart failure.  

Postservice COPD was first diagnosed in 1979, at the 
Redstone Arsenal.  There is no record of diagnosis of COPD 
or emphysema prior to that time, and there are otherwise no 
findings of chronic lung obstruction prior to that time.  
While the veteran submitted a claim of entitlement to 
service connection for emphysema in November 1970, only 
slightly over a year post service, a VA examination in 
February 1971 found no emphysema, and chest X-rays were 
negative.

In April 1997, the veteran reported that he was treated in 
1967 at the 106th General Hospital in Tokyo, Japan, for a 
respiratory condition acquired in Vietnam.  He also reported 
being treated at the base hospital at Ft. Rucker, Alabama.  
However, the service medical records do not show that the 
veteran had a chronic respiratory disorder in service, and 
there is no documentation of the contended week of 
hospitalization for a respiratory condition.  

The appellant and the late veteran, as lay persons, are/were 
not competent to offer an opinion which requires medical 
expertise, and their statements pertaining to the etiology 
of the appellant's emphysema and congestive heart failure 
cannot service as the medical basis for associating any 
inservice symptoms and the cause of his death.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, based on 
the absence affirmative medical findings of emphysema until 
many years post service, and in the absence of a medical 
opinion to the effect that the veteran's emphysema developed 
in service, the Board concludes that the preponderance of 
the evidence is against finding that emphysema was incurred 
or was aggravated in service.  

Similarly, a differential diagnosis of coronary artery 
disease did not enter the medical record until November 
1989, and there is no medical finding of any cardiac 
disorder until many years post service.  No medical opinion 
associates congestive heart failure with the veteran's 
period of service.  Therefore, the Board concludes that the 
preponderance of the evidence is against a finding that 
congestive heart failure, or any cardiac disease, incurred 
or was aggravated in service.  

The appellant contends that emphysema was secondary to the 
veteran's exposure to Agent Orange in Vietnam.  Supporting 
this contention is an October 1996 VA examiner's opinion 
which states that while cigarette smoking was the major 
factor in the veteran's development of COPD, still Agent 
Orange exposure was nonetheless a minor factor in the COPD.  
The Secretary of the Department of Veteran's Affairs 
(Secretary) has found, however, based on available medical 
evidence, as well as extensive studies by the National 
Academy of Science, that there is no such causal association 
between Agent Orange exposure and emphysema.  67 Fed. Reg. 
42600-42608 (June 24, 2002).  After considering both the 
October 1996 opinion, as well as the findings of the 
National Academy of Science, the Board finds the studies of 
the Academy to be of greater probative value than the 
limited opinion offered in October 1996, which incidentally 
was not supported by any supporting medical literature.  
Indeed, the Board notes that this position was also adopted 
by a VA physician following a May 2001 VA examination.
 
The veteran multiple times during his lifetime reported that 
he smoked cigarettes between 1942 and 1969, and quit smoking 
thereafter.  The appellant now asserts that the veteran's 
smoking during service caused his COPD which was causative 
of his death.  The appellant's claim for service connection 
for the cause of the veteran's death was received in July 
2000.  

Legislation enacted in 1998 prohibits service connection for 
disabilities first manifested after service (or after an 
applicable presumptive period) as a result of disease 
attributable to inservice tobacco usage.  38 U.S.C.A. 1103 
(West 1991 & Supp. 2002).  The appellant's claim for service 
connection for the cause of the veteran's death was filed 
after 1998, and the current law barring claims based on 
tobacco use in service therefore applies.  Accordingly, the 
claim of entitlement to service connection for the cause of 
the veteran's death based on tobacco use in service must 
fail.  
 
Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

